
	

113 HR 1303 IH: School Nutrition Flexibility Act
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1303
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. Stivers (for
			 himself, Ms. Fudge,
			 Mr. Cassidy,
			 Ms. Kaptur,
			 Ms. Wilson of Florida,
			 Mr. Bucshon,
			 Mr. Gibbs,
			 Mr. Franks of Arizona,
			 Mr. Ben Ray Luján of New Mexico,
			 Mr. Rodney Davis of Illinois, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to provide flexibility to school food authorities in meeting certain
		  nutritional requirements for the school lunch and breakfast programs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 School Nutrition Flexibility
			 Act.
		2.Nutritional
			 requirements for school lunch and breakfast programs
			(a)Additional
			 reimbursementSection
			 4(b)(3)(A)(ii) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1753(b)(3)(A)(ii)) is amended by adding at the end the following:
				
					(III)Maximum
				quantitiesThe interim or final regulations required under this
				clause shall not establish a maximum quantity of grains, meat, or meat
				alternates that may be served in any meal or during any period of time of any
				school
				year.
					.
			(b)RulesSection
			 9(a)(4)(B) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1758(a)(4)(B)) is amended—
				(1)by striking
			 Not later and inserting the following:
					
						(i)In
				generalSubject to clause (ii), not
				later
						;
				and
				(2)by adding at the
			 end the following:
					
						(ii)Maximum
				quantitiesThe rules required under clause (ii) shall not
				establish a maximum quantity of grains, meat, or meat alternates that may be
				served in any meal or during any period of time of any school
				year.
						.
				3.Paid
			 lunchesSection 12(p) of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1760(p)) is
			 amended—
			(1)in paragraph
			 (2)—
				(A)by amending
			 subparagraph (A) to read as follows:
					
						(A)RequirementFor each school year beginning on or after
				July 1, 2013, each school food authority that had a negative balance of funds
				in the nonprofit school food service account of the school food authority for
				the previous school year shall establish a price for paid lunches in accordance
				with this subsection.
						;
				
				(B)in subparagraph
			 (B)(i), by inserting described in subparagraph (A) after
			 authority; and
				(C)in subparagraph (C)(i), by inserting
			 described in subparagraph (A) after authority;
			 and
				(2)in paragraph (3)(A), by inserting
			 described in paragraph (2)(A) after
			 authority.
			
